—' Judgment, Supreme Court, Bronx County (Zimmerman, J.), rendered August 1, 1980, after a jury trial, convicting the defendant of criminal mischief in the fourth degree, and sentencing him to a term of nine months’ imprisonment, unanimously reversed, on the law, and the indictment dismissed. It was reversible error for the hearing court to refuse defendant’s timely request for a copy of the minutes of the pretrial Mapp hearing held to .. determine the admissibility of a television set seized from the codefendant during the arrest (People v Sanders, 31 NY2d 463, 466). With commendable candor the District Attorney acknowledges this error and consents to dismissal of the indictment, as it would not be in the interest of judicial economy to retry the case, defendant having served his sentence. Concur — Sandler, J. P., Carro, Lupiano, Bloom and Milonas, JJ.